                                                               USDC SDNY
          Case 1:19-mc-00042-LGS Document 7 Filed 03/19/19 PageDOCUMENT
                                                                1 of 2
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 3/19/2019



                                        Application GRANTED. This request is untimely. Nevertheless, the
March 18, 2019                          deadline for Applicants to amend their Petition is extended nunc pro
                                        tunc from March 18, 2019, to March 28, 2019.
VIA ECF                                 Dated: March 19, 2019
                                               New York, New York
The Honorable Lorna G. Schofield
United States District Judge
United States District Court for the
  Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Case No. 1:19-mc-00042-LGS, In re Application of Lilly Perry,
               et al. for Judicial Assistance Pursuant to 28 U.S.C. § 1782:
               Motion for Enlargement of Time

Dear Judge Schofield:

       We represent Applicants Lilly Perry, et al. (the “Applicants”) in the above matter. The
Applicants respectfully move for a brief enlargement of time, until March 28, 2019, to seek to
amend their ex parte Petition in this matter. The original and current due date for seeking to
amend the Petition is today, March 18, 2019. There have been no prior requests to extend this
due date. In support of their motion, the Applicants state as follows:

   1. On January 31, 2019, the Applicants filed an ex parte Petition and supporting papers to
      request judicial assistance pursuant to 28 U.S.C.§ 1782 to permit discovery in this district
      for use in a pending criminal proceeding in the Principality of Liechtenstein.

   2. On March 7, 2019, the Court denied the Petition without prejudice, allowing Applicants
      to seek to amend the Petition by filing updated papers by March 18, 2019. (Doc. No. 5.)

   3. Since the Petition was filed, there have been ongoing developments in the Liechtenstein
      proceeding. These developments have prompted the Applicants to evaluate whether it
      will be necessary to continue to pursue their Petition at this juncture and if so, how the
      relief sought can be circumscribed.

   4. Applicants’ counsel for the criminal proceeding have been actively engaged with
      Liechtenstein authorities and are assessing the position. They require additional time to
      provide an updated declaration to address the current position as may be necessary if the
      Applicants decide to proceed. A brief enlargement of the time in which to seek to amend
      the Petition would allow the Applicants to complete their evaluation so as to make a
      fully-informed decision whether to continue to seek this Court’s assistance with respect
      to the foreign proceeding at this time and if so how best to do so. The requested
         Case 1:19-mc-00042-LGS Document 7 Filed 03/19/19 Page 2 of 2


                                                                   The Honorable Lorna G. Schofield
                                                                                    March 18, 2019
                                                                                            Page 2


       enlargement would serve the interests of judicial efficiency, and would cause no undue
       delay in the Court’s ultimate disposition of the Petition.

       Therefore, the Applicants respectfully request that this Court grant an enlargement of
time, up to and including March 28, 2019, for them to seek to amend the Petition in this matter.

       We thank the Court for its consideration of this request.

                                             Respectfully submitted,




                                             Eric L. Lewis
